Citation Nr: 1242997	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-36 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date prior to September 24, 2008 for the grant of an increased, 50 percent disability rating for PTSD.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted the Veteran an increased, 50 percent disability evaluation for his PTSD, effective September 24, 2008.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, that issue is inferred here.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 24, 2012, prior to the promulgation of a decision in the appeal of the issue of entitlement to an earlier effective date for the grant of an increased, 50 percent rating for PTSD, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

2.   Throughout the entire rating period on appeal, the Veteran's service-connected PTSD has been manifested by suicidal ideation, impaired sleep, near continuous anxiety and depression, impaired impulse control, mood disturbances, lack of interest in routine activities, and an inability to establish and maintain effective relationships, productive of total occupational and social impairment.  

3.  There is no legal entitlement to a finding of entitlement to TDIU because, by virtue of this decision, the Veteran is being granted entitlement to a 100 percent disability evaluation for PTSD for the entire rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an earlier effective date for the grant of an increased, 50 percent rating for PTSD, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria are met for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012).

3.  The appeal on the merits of the Veteran's claim of entitlement to TDIU has become moot by virtue of the Board's grant of a 100 percent disability rating for PTSD, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the issue of entitlement to an earlier effective date for the grant of an increased, 50 percent rating for PTSD and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1-2, 3.156(a), 3.159, 3.326(a) (2012).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Increased Rating

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See, too, 38 C.F.R. § 4.130.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. See Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004). 

Analysis

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the severity of the Veteran's PTSD most closely approximates the criteria for a higher, 100 percent disability rating for the entire rating period on appeal.

Considering the medical and lay evidence relating to the Veteran's service-connected PTSD for the entire rating period on appeal, the Board observes that the Veteran has episodes of suicidal ideation, social impairment in relations with peers and family, impaired impulse control, and total occupational impairment due to a persistent danger of hurting self or others and an intermittent inability to perform activities of daily living.  Throughout the rating period on appeal, the Veteran complains of anxiety and depression, irritability, and sleep impairment.  Likewise, the objective medical evidence of record confirms that the Veteran's symptomatology includes chronic sleep impairment, impaired concentration, a constricted, flat, anxious or broad affect, problems controlling his anger, and intrusive thoughts and memories.  The May 2009 VA examination report shows that he has a lack of interest in routine activities and problems with his family and prefers social isolation.  Likewise, the VA examination report and his VA treatment records confirm that he has chronic anxiety, depression, and occasional suicidal and homicidal ideation.  

Moreover, the medical evidence of record demonstrates that he began experiencing occupational impairment due to problems with authority prior to his retirement for nonservice-connected physical disabilities; the Veteran was repeatedly suspended from work prior to his retirement.  In this regard, the Board notes that the Veteran submitted a statement from a former co-worker, which essentially described the Veteran's PTSD as having a significant effect on his employment, noting the Veteran's report as having difficulty in interactions with supervisors and coworkers.  A June 2010 VA treatment note indicates that the Veteran is incapable of dealing with many aspects of life, and is unemployable due to PTSD.  Additionally, a September 2012 evaluation by M. L. C., M.D. states that the Veteran is violent, unpredictable, and incapable of basic interactions with others.  The report also describes anxiety, depression, irritability, and intrusive thoughts which interfere with his daily activities.   

A GAF score is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is indicative of serious impairment in social, occupational, or school functioning.  See DSM-IV at 44-47.  The VA examination report indicates that the Veteran has a GAF score of 45 and Dr. C's more recent evaluation shows a GAF score of 40.  Thus, the Board finds that the characterization of the Veteran's PTSD as causing major impairment of functioning, and the assigned GAF scores of 45 or less are not inconsistent with the assignment of a 100 percent rating under Diagnostic Code 9411.  

The Board acknowledges that the evidence does not show the Veteran experiences obsessional rituals that interfere with routine activities, has grossly impaired thought processes, or that he experiences delusions and hallucinations.  Nor is there evidence that he totally neglects his personal appearance and hygiene.  Although, not every criterion is met for a 100 percent rating pursuant to Diagnostic Code 9411, the listed criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria are total occupational and social impairment.  In this case, the evidence of record shows that the Veteran has essentially total occupational impairment and severe social impairment.  

Accordingly, based on all the evidence of record, the manifestations of the Veteran's PTSD most closely approximate the criteria contemplated for a 100 percent evaluation under the provisions of Diagnostic Code 9411.  Moreover, when a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for a total disability rating due to individual unemployability (TDIU) is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, the Veteran has not formally filed a claim of entitlement to a TDIU.  However, the Veteran has alleged that his service-connected PTSD precludes him from obtaining or maintaining gainful employment.  Of note, the Veteran's representative, in a September 2012 statement, asserted that the Veteran's PTSD renders him unemployable, such that he is entitled to TDIU.  

Initially, the Board notes that, by virtue of the Board's decision, the Veteran is entitled to a 100 percent disability evaluation for his PTSD for the entire rating period on appeal.  As such, the Veteran's claim for TDIU has become moot by virtue of this decision, which grants in full of the Veteran's claim.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


ORDER

The appeal of the issue of entitlement to an earlier effective date for the grant of an increased, 50 percent rating for PTSD is dismissed.

A higher 100 percent rating is granted for PTSD, for the entire rating period on appeal, subject to the laws and regulations governing the payment of VA compensation.

The appeal of the issue of entitlement to TDIU is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


